Title: To John Adams from William Bentley, 11 May 1810
From: Bentley, William
To: Adams, John



Sir,
Salem 11. May. 1810.

I could not refuse myself the pleasure of sending the inclosed view of the Tree in the Endicot Orchard. It is from the pen of a young Female Pupil, belonging to the family in which I live, & from the same person who accompanied me in my journey through Quincy, in the last year; & who was present with me when I took the Grafts of this season, which I sent to you.
I add in confirmation, that the Orchard existed from the beginning, & was known in the early generations, the following extract from the Will of a G. G. Son of Gov. Endicot, & from the original engrossed upon Vellum.
“The twelfth day of August, 1689, & in the first year of the reigne of our Sovereign Lord & Lady, King William & Queen Mary over England. I, John Endicot, of Salem, in New England, Chirurgeon, now resident in London, & bound on a voyage to New England, &c &c Imprimis, I give & devise unto my well beloved wife Anne Endicot, for & during the term of her natural life, all that half part, share & interest of & in all that farm & land, with the appurtenances thereunto belonging, called the Orchard Farm, lying & being in Salem Village in New England aforesaid, & which was devoted to me in & by the Last Will & Testament of my Beloved Father Zerubbabel Endicot deceased.”
This Zerubbabel was the Grand Son of Gov Endicot, & the Gov. died in Boston in 1665. The Father of Zerubbabel was John the Son of the Gov. & Zerubbabel had three sons, of whom John & Samuel survived him to and to them he gave his Estate. John the Testator in 1689, never returned to America—Anne his Daughter married Samuel, the Son of Samuel who was Brother of the Testator, & these were the Grand parents of John, the son of their son Samuel, & this John is now living on the Orchard Farm, at 71. Dec. 1809. He has four Sons now living in Salem, All Masters of Vessels, or Merchants. Samuel, John, Jacob & Timothy.
With the highest respect your devoted Sert.

William Bentley.